DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 was filed after the mailing date of the Non-Final Rejection on 04/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 7, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ehrfeld et al. (US PGPub 2005/0233040).
Regarding claim 1, Ehrfeld discloses an article, comprising

(b) a plurality of droplets within the microfluidic channel, upstream of the two- dimensional array (paragraph 0007, “fat droplets”), and
(c) a plurality of divided droplets within the microfluidic channel, downstream of the two-dimensional array (paragraph 0007, “uniformly reduced in size”),
wherein the two-dimensional array of obstructions comprises at least 5 rows of obstructions (figure 1, 5 rows can be seen),
wherein the plurality of divided droplets has a distribution in characteristic dimension such that no more than about 5% of the divided droplets have a characteristic dimension greater than about 120% or less than about 80% of the average characteristic dimension of the plurality of divided droplets (paragraph 0007, “uniformly reduced in size”),
wherein the two-dimensional array of obstructions is arranged in a plurality of rows of substantially regularly-spaced obstructions, the rows arranged substantially orthogonal to a direction of average fluid flow through the microfluidic channel (see figure 1),
wherein at least some of the rows of substantially regularly-spaced obstructions are offset relative to an adjacent row of substantially regularly-spaced obstructions (see figure 1), and
wherein at least some of the rows of substantially regularly-spaced obstructions are offset such that the midpoint of the spacing between the centers of two obstructions in a row is aligned with the center of an obstruction of an adjacent row (see figure 1).

Regarding claim 4, Ehrfeld discloses the centers of the obstructions in at least some rows being offset relative to the centers of the obstructions in adjacent rows (see figure 1).
Regarding claim 7, Ehrfeld discloses at least some of the obstructions having a portion that is at a 90 degree angle with respect to an average direction of fluid flow in the microfluidic channel (see figure 1).  As can be seen in the figure, the point portion at the end of the obstruction is at a 90 degree angle with respect to the average fluid flow direction (vertical in the figure).
Regarding claim 30, Ehrfeld discloses a two-dimensional array comprising at least 5 rows and less than 100 rows of obstructions (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 11, 12, 18-24, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld et al. (US PGPub 2005/0233040).
Regarding claims 2, 3, 5, 11, and 12 Ehrfeld does not explicitly disclose the dimensions recited.  However, Ehrfeld teaches that the geometric dimensions of the array are important for generating optimal shearing forces and can be varied depending on the desired droplet size (paragraph 0013).  Thus, it would have been obvious to one of ordinary skill in the art to have provided the apparatus of Ehrfeld with the dimensions of the instant claims for the purpose of optimizing shear forces to achieve the desired droplet size.  Such an alteration of Ehrfeld would have required only reasonable experimentation well within the ability of one having ordinary skill in the art.
Regarding claim 18, Ehrfeld discloses method, comprising:
providing a two-dimensional array of obstructions contained within a microfluidic channel, wherein the two-dimensional array of obstructions comprises at least 5 rows of obstructions (see figures 1 and 2); and

Ehrfeld does not explicitly disclose the distance between obstructions as recited.  However, Ehrfeld teaches that the geometric dimensions of the array are important for generating optimal shearing forces and can be varied depending on the desired droplet size (paragraph 0013).  Thus, it would have been obvious to one of ordinary skill in the art to have provided the apparatus of Ehrfeld with the dimensions of the instant claims for the purpose of optimizing shear forces to achieve the desired droplet size.  Such an alteration of Ehrfeld would have required only reasonable experimentation well within the ability of one having ordinary skill in the art.
Regarding claims 19, 22, and 23, Ehrfeld discloses substantially all of the droplets are divided (paragraph 0007, “uniformly reduced in size”).  This also meets the percentages recited in claims 22 and 23.
Regarding claims 20 and 21, Ehrfeld does not explicitly disclose the coefficients as recited.  However, Ehrfeld discloses that the droplets are uniformly reduced in size (paragraph 0007, “uniformly reduced in size”), indicating that droplets are divided to a uniform size, meeting the claims.
Regarding claim 24, Ehrfeld discloses droplets contained within a liquid (paragraph 0001, fat globules in milk).
Regarding claim 31, Ehrfeld discloses a two-dimensional array comprising at least 5 rows and less than 100 rows of obstructions (see figure 1).
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld et al. (US PGPub 2005/0233040) in view of Stone et al. (US PGPub 2005/0172476, hereinafter Stone).
Regarding claims 8-10, Ehrfeld discloses obstructions in the shape of sharp-edged structures (paragraph 0009), but does not explicitly disclose the shapes recited.  Stone teaches obstructions being substantially rectangular, square, and circular (paragraph 0089, “obstructions of essentially any size and cross-sectional shape can be used (e.g. square, rectangular, triangular, ovoid, circular)”).  To one of ordinary skill in the art, it would have been obvious to have provided the apparatus of Ehrfeld with the shapes of obstructions set forth in Stone because all of these shapes have been shown to be capable of dividing droplets and choosing a particular shape from a finite list of shapes would be well within the ability of one of ordinary skill in the art.
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld et al. (US PGPub 2005/0233040) in view of Huang et al. (US PGPub 2007/0026381, hereinafter Huang ‘381) and Stone et al. (US PGPub 2005/0172476, hereinafter Stone).
Regarding claims 13 and 14, Ehrfeld is silent to the aspect ratio of the obstructions.  Huang '381 teaches a microfluidic device including an array of obstructions wherein the aspect ratio of the obstructions is less than 3 (paragraph 0134).  This range overlaps with that of claim 13 (“at least 2”) and reads on the range of claim 14 ("less than about 10").  To one of ordinary skill in the art at the time of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, Stone indicates that the size of the obstructions can be selected to achieve a desired droplet size and distribution (paragraph 0089).  This would indicate that an adjustment of the aspect ratio of the obstructions would be well within the ability of one of ordinary skill in the art based on the desired results, and thus is considered to be obvious.
Regarding claim 15, Ehrfeld is silent to the interstitial volume of the array being less than or equal to about 200,000 cubic micrometers.  Huang ‘381 teaches an interstitial area of 288 square micrometers, which, when combined with the depth of the space of Stone (25 micrometers, as in paragraph 0055), results in an interstitial volume of 7200 cubic micrometers, meeting the claim.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have adjusted the spacing of Ehrfeld such that it gives the interstitial volume recited in the instant claims, as in Huang '381, because the application of a known technique (setting the spacing to known distances) would have produced predictable results, as evidenced by its use in Huang '381.  See KSR International Co. v. Teleflex Inc. (KSR), supra.  Further, Stone indicates that the shape and size of the channels and the shape and size of the obstructions can be selected to achieve a desired droplet size and distribution (paragraph 0089).  This would indicate that an adjustment of the size of obstructions and channel to provide a .
Claims 21, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrfeld et al. (US PGPub 2005/0233040), as applied to claim 18 above, and further in view of Abate et al. (WO 2012/109138, hereinafter Abate).
Regarding claim 21, Ehrfeld does not explicitly disclose the coefficient of variation of the characteristic dimension of the plurality of droplets is greater than that of the plurality of divided droplets.  Abate teaches a method of splitting droplets in which the variation of the characteristic dimension of the plurality of droplets is greater than that of the plurality of divided droplets (page 19, lines 8-27).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have produced divided droplets having a smaller coefficient of variation than the parent droplets for the purpose of homogenizing the size of the droplets through the process to better control their properties in further processing.
Regarding claim 25, Ehrfeld is silent to viscosities of the droplets and the liquid having a ratio of less than or equal to 20.  Abate teaches droplets and carrier liquid having a viscosity ratio of less than 20 (example 1, materials listed meet the claim).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have adjusted the viscosities of the fluids within the recited range to allow for the desired fluid flow in the channel (Abate: page 18, lines 1-2).
Regarding claim 26, Ehrfeld is silent to the capillary number of the droplets being less than about 2.  Abate teaches droplets being divided that have a capillary number of less than 2 (figures 6A and 6B, capillary numbers under 2 are indicated).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided droplets with the recited capillary numbers for the purpose of controlling the splitting of the droplets (Abate: page 40, line 29-page 41, line 12).

Response to Arguments
Applicant’s arguments and affidavit with respect to the Stone reference have been fully considered and are persuasive.  The rejections using Stone as a primary reference have been withdrawn. However, after further consideration, new rejections are made in view of Ehrfeld.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774